Order filed May 30, 2013




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00212-CV
                                   ____________

                          RAMONA B. HILL, Appellant

                                         V.

                THE RESERVE AT BRAES FOREST, Appellee


             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                      Trial Court Cause No. 1025581

                                    ORDER

      The notice of appeal in this case was filed March 7, 2013. The clerk’s record
was filed March 20, 2013. To date, the filing fee of $175.00 has not been paid. No
evidence that appellant has established indigence has been filed. See Tex. R. App.
P. 20.1. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $175.00 to the
Clerk of this court on or before , June 14, 2013. See Tex. R. App. P. 5. If appellant
fails to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                      PER CURIAM